In a wrongful death and personal injury action, defendants appeal from (1) a judgment of the Supreme Court, Queens County, entered November 8, 1972, in favor of plaintiff upon a jury verdict of $7,500 for his decedent’s conscious pain and suffering and $23,000 for the wrongful death, and from an order of the same court, entered November 10, 1972, which denied defendants’ motion to set aside the verdict. Appeal from order dismissed, without costs. No appeal lies from an order denying á motion, made on the trial minutes only, to set aside a jury verdict. Judgment reversed, on the law, and new trial granted, solely on the issues of damages, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, plaintiff shall serve and file with the clerk of the trial court a written stipulation reducing the verdict for pain and suffering to $3,500 and the verdict for wrongful death to $12,000 and to the entry of an" amended judgment in accordance therewith, in which event, the judgment, as so amended and reduced, is affirmed, without costs. In our opinion the verdicts were excessive to the extent indicated herein. Hopkins, Acting P. J., Latham, - Gulotta, Christ and Brennan, JJ., concur.